         Case 1:20-cv-04512-PAE Document 11 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EMRY CAPITAL GROUP,

                                       Plaintiff,                      20 Civ. 4512 (PAE)
                        -v-
                                                                             ORDER
 DKG CAPITAL INC., ACTIVIST INVESTING,
 LLC, and DAVID LASAR,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On June 15, 2020, the Court issued an order to show cause and temporary restraining

order, restraining defendant DKG Capital Inc. (“DKG”) from transferring or issuing any

common or preferred shares of stock to anyone until further order of the Court. Dkt. 7 (the

“OTSC”). The Court ordered that plaintiff serve defendants by June 16, 2020, that defendants

serve plaintiff with any opposition papers by June 23, 2020, and that plaintiff reply by June 26,

2020. Id. The Court further ordered that “the answering and reply briefs referenced above shall

be filed with the Court by ECF as soon as possible following the service instructed above.” Id.

As of the morning of June 25, 2020, defendants are yet to appear or file any opposition papers.

       Accordingly, the Court orders plaintiff to file an affidavit of service—specifying the date,

time, and method of service of the OTSC—by today, June 25, 2020, at 12 p.m. The Court

further orders defendants to appear and file their opposition papers, if any, by 5 p.m., today.

       SO ORDERED.

                                                             PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: June 25, 2020
       New York, New York
